 



Exhibit 10.1

(ARLINGTON TANKERS LTD LOGO) [b55810atb5581000.gif]  
Arlington Tankers Ltd.
22 Bermudiana Road
Hamilton, Bermuda HM11
Tel (441) 292-4456
Fax (441) 292-4258

July 1,2005

Tara L. Railton
Arlington Tankers Ltd
Chief Financial Officer
22 Bermudiana Road
Hamilton, Bermuda
HM 11

Dear Tara,

Following from our numerous discussions regarding the company’s new growth
objectives and the resulting impact on your original terms of employment, and
your decision not to continue as the Chief Financial Officer in the future, as
previously stated the Company accepts your request, and has prepared a
transition and replacement program. The transition outline schedule below is
meant to ensure there is an orderly and efficient transition consistent with our
joint objectives.

When the transition to a new CFO is successfully completed in accordance with
the below, you will receive a lump sum payment from the Company equivalent to
three months of your current salary (a total of US$37,500) and your accrued and
unpaid pension under the National Pension Scheme (Occupational Pensions)
Amendment Act 1999, of US$11,250. Until then, your existing compensation will
remain in effect.

In order to enable a smooth and efficient transition, it is anticipated this
transition will be completed by July 1, 2005, at which time your resignation
will become effective. The amounts noted above ($37,500 and $11,250) will be
paid to you on July 1, 2005. In order to achieve an efficient transition, you
will continue to be responsible to:



  a)   Manage all revenue and expense accounts, Bermuda office costs, and Audit
and Legal expenditures,

 



--------------------------------------------------------------------------------



 



  b)   Prepare 1Q 2005 Quarterly closing and summary financials, and to the
maximum extent practical for 2Q 2005.     c)   Prepare 2004 Annual summary
financials for Form 20-F filing, and all required footnotes, related
descriptions, and necessary financial information.     d)   Assist in
preparation of necessary Board and Audit Committee meetings material together
with CEO.     e)   With CEO, prepare earnings press release, and announcements.
    f)   Assist with preparation of Proxy Statement for Annual Shareholder
General Meeting.     g)   Provide all assistances required to ensure an orderly
transition of your responsibilities to a new CFO.

You will also be available to answer reasonable questions from the new CFO.

On behalf of the Company, thank you very much for your continued efforts helping
lead the Company in a positive future direction.

                  /s/ Tara L. Railton       /s/ Arthur L. Regan           Tara
L. Railton – CFO       Arthur L. Regan – CEO
 
               
Date Agreed
  July 6/05       Date Agreed   7/1/05
 
               

 